                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 1 of 13 Page ID #:1




                                                                              1 PATRIC HOOPER (State Bar No. 57343)
                                                                                BRIDGET A. GORDON (State Bar No. 287098)
                                                                              2 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                                1875 Century Park East, Suite 1600
                                                                              3 Los Angeles, California 90067-2517
                                                                                Telephone: (310) 551-8111
                                                                              4 Facsimile: (310) 551-8181
                                                                              5 Attorneys for Plaintiff Agendia, Inc.
                                                                              6
                                                                              7
                                                                              8                        UNITED STATES DISTRICT COURT
                                                                              9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                                             10
                                                                             11 AGENDIA, INC.,                               Case No.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12               Plaintiff,                     COMPLAINT FOR JUDICIAL
                                                                                                                             REVIEW OF AGENCY DECISION
                                                                             13         vs.
                                                                                                                             Trial Date:         None Set
                                                                             14 ALEX AZAR, SECRETARY OF
                                                                                HEALTH AND HUMAN SERVICES,
                                                                             15
                                                                                        Defendant.
                                                                             16
                                                                             17
                                                                             18                            JURISDICTION AND VENUE
                                                                             19         1.    This Court has jurisdiction to review the Medicare agency actions in
                                                                             20 this matter pursuant to 42 U.S.C. sections 1395ff(b)(2)(C)(i)(II) and (ii)(II), because
                                                                             21 the review entity, the Medicare Appeals Council, has failed to rule on the requests
                                                                             22 for expedited access to judicial review within the 60-day period allowed by law.
                                                                             23 Jurisdiction also exists, if necessary, under 28 U.S.C. sections 1331 and 1361 to
                                                                             24 resolve the important federal constitutional questions raised by this action and to
                                                                             25 compel the defendant Secretary of Health and Human Services (“Secretary”) to
                                                                             26 comply with the mandatory duties owed plaintiff.
                                                                             27      2.    Venue is appropriate in this judicial district under 42 U.S.C. section
                                                                             28 1395ff(b)(2)(C)(iii), because plaintiff Agendia, Inc. (“Agendia”) does business

5728090.1                                                                                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 2 of 13 Page ID #:2




                                                                              1 within this judicial district, Irvine, California.
                                                                              2                                        OVERVIEW
                                                                              3         3.     It is difficult to overstate the importance of the role of Congress and the
                                                                              4 Secretary in establishing sound and reasonable policies for administering the
                                                                              5 Medicare program. This is especially true for policies for determining whether
                                                                              6 Medicare should “cover,” and thus pay for, advances in medicine, such as molecular
                                                                              7 diagnostic testing that provide doctors treating cancer patients with information to
                                                                              8 help guide their ongoing treatment of such patients through more precise medical
                                                                              9 procedures. As explained further below, such clinical laboratory testing helps to
                                                                             10 assure personalized medical decision making by those doctors treating individual
                                                                             11 Medicare beneficiaries, as opposed to following much less precise, one-size-fits-all
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 protocols.
                                                                             13         4.     Under the Constitution, public policymaking, including discretionary
                                                                             14 regulatory decisions governing Medicare coverage, must be made by Congress, in
                                                                             15 the first instance, and implemented by federal government agency officials through
                                                                             16 the appropriate governmental policymaking procedures to assure accountability,
                                                                             17 fairness and uniformity. Unfortunately, however, such governmental policy
                                                                             18 making is no longer being used to determine Medicare coverage for molecular
                                                                             19 diagnostic laboratory testing. Instead, Congress and the Secretary have shirked their
                                                                             20 responsibility by delegating such important discretionary regulatory policymaking to
                                                                             21 private contractors, typically private insurance companies, who are not accountable
                                                                             22 to the public. And, these private contractors, known as Medicare Administrative
                                                                             23 Contractors (“MACs”), use their own sub-regulatory procedures to establish
                                                                             24 Medicare coverage policy. This ultra vires practice explains perhaps, but certainly
                                                                             25 does not justify, the use of the resulting arbitrary MAC policies in matters such as
                                                                             26 the present case where three different administrative law judges of the Secretary
                                                                             27 reached three different and contrary decisions based on applying the same MAC
                                                                             28 policy to the very same circumstances.

                                                                                                                              2
5728090.1                                                                                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 3 of 13 Page ID #:3




                                                                              1         5.    The particular private contractor policy at issue here is embodied in a
                                                                              2 Medicare local coverage determination (“LCD”) that mechanically disallows
                                                                              3 Medicare coverage throughout the Country for any molecular diagnostic test ordered
                                                                              4 by a patient’s treating physician, unless the test has been approved by a sub-
                                                                              5 regulatory assessment process for molecular diagnostic services administered by a
                                                                              6 private contractor, known as “MolDx.” MolDx was established in August 2013, on
                                                                              7 an ad hoc basis, by a single MAC located in South Carolina, Palmetto GBA. Yet,
                                                                              8 its reach continues to apply throughout the Country, as evidenced by the two
                                                                              9 decisions in this case, which apply to testing of Medicare patients located
                                                                             10 throughout the Country.
                                                                             11         6.    Agendia and the outside, independent doctors who order Agendia’s
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 testing for their breast cancer patients continue to be adversely affected by the
                                                                             13 MACs’ sub-regulatory policy making as evidenced by the two decisions of the
                                                                             14 Secretary for which expedited judicial review has been requested. Through this
                                                                             15 action, Agendia challenges (a) the authority of Congress and the Secretary to
                                                                             16 delegate to private contractors discretionary, regulatory policy making, and
                                                                             17 specifically their authority to do so through LCDs and the MolDx process, and (b)
                                                                             18 the fact that the Secretary requires his governmental adjudicators to give deference
                                                                             19 to the policies established by private contractors.
                                                                             20                                     THE PARTIES
                                                                             21         7.    Agendia is a Medicare approved and state licensed clinical laboratory
                                                                             22 located in Irvine, California. It furnishes advanced diagnostic laboratory testing
                                                                             23 ordered by physicians for their patients throughout the United States. Such
                                                                             24 advanced diagnostic testing is defined by Medicare as laboratory testing offered and
                                                                             25 furnished only by a single laboratory and not sold for use by a laboratory other than
                                                                             26 the original developing laboratory. Such testing consists of an analysis of multiple
                                                                             27 biomarkers of DNA, RNA, or proteins combined with a unique algorithm to yield a
                                                                             28 single patient-specific result. 42 U.S.C. § 1395m-1(d)(5). The two laboratory tests

                                                                                                                            3
5728090.1                                                                                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 4 of 13 Page ID #:4




                                                                              1 at issue, BluePrint and TargetPrint, were developed by Agendia using genetic
                                                                              2 research made possible by the Human Genome Project (1990-2003), an international
                                                                              3 scientific research project designed to determine the sequence of nucleotide base
                                                                              4 pairs that make up human DNA, and identifying and mapping all of the genes of the
                                                                              5 human genome from both a physical and a functional standpoint.
                                                                              6         8.    The Secretary is responsible for administering the Medicare program,
                                                                              7 the federal health insurance program for the aged and disabled. 42 U.S.C. §§ 1395
                                                                              8 et seq. The Centers for Medicare and Medicaid Services (“CMS”) is the federal
                                                                              9 agency responsible for the day-by-day administration of the Medicare program.
                                                                             10 Physician and laboratory services are medical services covered by Part B of the
                                                                             11 Medicare program. 42 U.S.C. §§ 1395j et seq, including 42 U.S.C. § 1395x(s)(3),
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 establishing coverage for diagnostic laboratory services.
                                                                             13                    THE RELEVANT MEDICARE PROVISIONS
                                                                             14         9.    Under 42 U.S.C. section 1395u(a), the administration of Part B “shall
                                                                             15 be conducted through contracts with medicare (sic) administrative contractors under
                                                                             16 section 1395kk-1 of this title.” Section 1395kk-1(a)(4), in turn, expressly includes
                                                                             17 “developing” LCDs as one of the MACs’ delegated functions.
                                                                             18         10.   An LCD is “a determination by a fiscal intermediary or a carrier [now
                                                                             19 known as a MAC] . . . under Part B . . .respecting whether or not a particular item or
                                                                             20 service is covered . . in accordance with section 1395y(a)(1)(A) of this title.”
                                                                             21 Section 1395y(a)(1)(A), in turn, provides that no Medicare payment may be made
                                                                             22 for any expenses incurred for items and services that are not “reasonable and
                                                                             23 necessary” for the diagnosis or treatment of illnesses or injury or to improve the
                                                                             24 functioning of a malformed body member. Thus, this statutory provision essentially
                                                                             25 requires Medicare to cover and pay for services determined to be reasonable and
                                                                             26 necessary to the diagnosis or treatment of an illness unless some other express
                                                                             27 provision of the law or duly enacted regulation provides otherwise. The Secretary
                                                                             28 has promulgated regulations implementing this provision, including 42 C.F.R.

                                                                                                                            4
5728090.1                                                                                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 5 of 13 Page ID #:5




                                                                              1 section 411.15(k) and 42 C.F.R. section 410.32(a) that disallows coverage for
                                                                              2 laboratory services unless they are ordered by a patient’s treating physician for the
                                                                              3 management of the patient’s condition.
                                                                              4        11.    While Congress has authorized MACs to develop Medicare coverage
                                                                              5 policy through the issuance of LCDs without specifying the process to be followed
                                                                              6 in doing so, it requires the Secretary to issue National Coverage Determinations
                                                                              7 (“NCDs”) through a governmental process that is similar to the process required to
                                                                              8 enact regulations under the rulemaking requirements of the federal Administrative
                                                                              9 Procedure Act, 5 U.S.C. section 553 (“APA”). See 42 U.S.C. § 1395y(l)(3). As a
                                                                             10 result, NCDs are not subject to APA rulemaking provisions. However, all other
                                                                             11 Medicare statements of policies and rules that establish or change a substantive legal
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 standard governing the scope of Medicare benefits, presumably including LCDs,
                                                                             13 must be enacted as a regulation under the APA in accordance with 42 U.S.C. section
                                                                             14 1395hh(a)(2). Yet, MACs do not issue LCDs in accordance with such APA
                                                                             15 rulemaking processes.
                                                                             16        12.    Disputes over the issue of whether particular items or services are
                                                                             17 reasonable and necessary for the treatment of an illness are commonplace. In fact,
                                                                             18 Congress has established an elaborate administrative appeal process to resolve such
                                                                             19 disputes. Under 42 U.S.C. sections 1395ff(a) and (b), MACs make “initial
                                                                             20 determinations” and “redeterminations” concerning whether services for which
                                                                             21 Medicare claims for payment are submitted by clinical laboratories and other kinds
                                                                             22 of Medicare providers and suppliers are reasonable and necessary and thus Medicare
                                                                             23 covered and payable.
                                                                             24        13.    Under 42 U.S.C. section 1395ff(b), Laboratories may request
                                                                             25 reconsideration of such “claims determinations” by another private contractor,
                                                                             26 known as a qualified independent contractor (“QIC”). Thereafter, a laboratory or
                                                                             27 other provider or supplier of services may request an administrative hearing before
                                                                             28 one of the Secretary’s administrative law judges (“ALJs”). The final step in the

                                                                                                                            5
5728090.1                                                                                          COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 6 of 13 Page ID #:6




                                                                              1 administrative appeal process for Medicare claims is before the Medicare Appeals
                                                                              2 Council (“Council”), which may grant expedited access to judicial review under 42
                                                                              3 U.S.C. section 1395ff(b)(2)(A) of questions of law or regulation. The Council must
                                                                              4 rule on a request for expedited access to judicial review within 60 days. If the
                                                                              5 Council fails to do so, the laboratory may file for judicial review. 42 U.S.C. §
                                                                              6 1395ff(c), which is the case here.
                                                                              7           14.   The Secretary has established regulations implementing these
                                                                              8 administrative appeal procedures. 42 C.F.R. §§ 405.900 – 405.1140. While ALJs
                                                                              9 and the Council are not bound by LCDs in adjudicating Medicare claims appeals,
                                                                             10 they must give “substantial deference” to LCDs, and if they choose not to follow an
                                                                             11 LCD, they must explain why they did not do so.” Moreover, the ALJs and the
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 Council may not set aside or review the validity of an LCD for purposes of
                                                                             13 Medicare claims appeals such as those here. 42 C.F.R. § 405.1062. Congress
                                                                             14 allows Medicare beneficiaries, but not Medicare providers or suppliers, including
                                                                             15 laboratories, to challenge the validity of LCDs. 42 U.S.C. §§ 1395ff(f)(2) and
                                                                             16 (f)(5).
                                                                             17                                 BACKGROUND FACTS
                                                                             18           15.   In each of the hundreds of individual patient cases at issue, the medical
                                                                             19 records presented to the ALJs show (a) that each patient was diagnosed with early
                                                                             20 stage breast cancer, (b) that her physician ordered the molecular diagnostic testing at
                                                                             21 issue, BluePrint and TargetPrint, for the management of the patient’s condition, and
                                                                             22 (c) that the testing was provided as billed. Such record evidence further shows that
                                                                             23 the testing results corroborated, supplemented, or contrasted the information in the
                                                                             24 patient’s pathology report, and could be used to guide the physician in plotting the
                                                                             25 patient’s most appropriate course of treatment. With basal type cancer of the breast,
                                                                             26 the risk of distant metastasis is the highest of all breast cancer subtypes and once a
                                                                             27 metastatic event occurs, the cancer becomes incurable. Therefore, accurately
                                                                             28 identifying the type of cancer at the earliest stages is crucial. For example, standard

                                                                                                                              6
5728090.1                                                                                            COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 7 of 13 Page ID #:7




                                                                              1 pathology procedures did not accurately identify the type of cancer in some cases in
                                                                              2 the records. For example, by identifying a BluePrint basal type cancer case that has
                                                                              3 been identified as estrogen positive (luminal) by standard pathology, the high
                                                                              4 toxicity of the most powerful chemotherapy was justified by the likelihood of its
                                                                              5 effectiveness. In other types of cases, the cancer patient might be spared the risks
                                                                              6 and the side effects of undergoing chemotherapy when the cancer cells are hormone
                                                                              7 driven inasmuch as the chemotherapy would not be effective and hormone therapy
                                                                              8 would be most effective. Peer reviewed medical literature in the record shows that
                                                                              9 during the time at issue the tests were not investigational or experimental, but were
                                                                             10 used to guide treatment by oncologists as a standard practice in early stage breast
                                                                             11 cancer at the time the services at issue were provided.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12        16.    In 2012-2013, Agendia provided BluePrint and TargetPrint testing for
                                                                             13 hundreds of Medicare beneficiaries suffering from breast cancer at the request of the
                                                                             14 patients’ treating physicians. Agendia timely submitted claims for Medicare
                                                                             15 payment for these laboratory tests to Noridian Healthcare Solutions, LLC.
                                                                             16 (“Noridian”), Agendia’s MAC. Noridian denied payment for the testing based on an
                                                                             17 LCD that had been issued by Palmetto, a different MAC, in 2012, LCD L32288
                                                                             18 (orig. det. eff. date May 2012)(now superseded). Among other things, this LCD
                                                                             19 states that this “policy” confirms “non-coverage” for all molecular diagnostic tests
                                                                             20 that are not explicitly covered by an NCD, an LCD, a coverage article published by
                                                                             21 Palmetto GBA and excluded per MolDx Exempt Tests published on the Palmetto
                                                                             22 GBA website. The MolDx assessment found there to be insufficient evidence to
                                                                             23 support reasonable and necessary criteria for Medicare reimbursement and thus
                                                                             24 deemed the BluePrint test to be a “statutorily excluded test” and neither test was on
                                                                             25 the LCD’s list of covered services. Noridian denied Agendia’s requests for
                                                                             26 favorable redetermination for this same reason.
                                                                             27        17.    Agendia timely requested the QIC (the private contractor responsible
                                                                             28 for reconsidering redeterminations) to order coverage and payment for the testing at

                                                                                                                            7
5728090.1                                                                                          COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 8 of 13 Page ID #:8




                                                                              1 issue. As is customary for requests involving multiple claims, Agendia grouped the
                                                                              2 claims into three separate batches. Relying on LCD L32288 and the lack of
                                                                              3 approval by MolDx, the QIC denied reconsideration.
                                                                              4         18.   Agendia then timely requested ALJ hearings for each of the three
                                                                              5 denials of reconsideration. Due to a large backlog of cases, the Secretary’s Office of
                                                                              6 Medicare Hearings and appeals did not schedule ALJ hearings on the three separate
                                                                              7 appeals until 2018, several years after Agendia filed its requests for ALJ hearings.
                                                                              8                 THE AUGUST 22, 2018 ALJ DECISION (“ALJ I”)
                                                                              9         19.   The first ALJ to consider any of Agendia’s claims at a live (by
                                                                             10 telephone), de novo hearing, issued a decision, “ALJ I,” on August 22, 2018,
                                                                             11 involving claims for 86 Medicare patients that was “fully favorable” to Agendia.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 During the hearing, Agendia presented expert testimony from a physician who had
                                                                             13 been in the private practice of oncology for 30 years, including at Cedars Sinai
                                                                             14 Medical Center in Los Angeles, regarding the testing at issue and the medical
                                                                             15 necessity of the same. The record evidence also contained documentation of each
                                                                             16 treating physicians’ orders for the testing and pathology reports describing the breast
                                                                             17 cancer patients’ conditions, as well as the individualized molecular diagnostic test
                                                                             18 results for each patient. Additionally, the hearing record included evidence-based
                                                                             19 scientific articles in effect during the dates of services at issue, which showed that
                                                                             20 BluePrint and TargetPrint were “more accurate than conventional pathology
                                                                             21 methods in determining the receptor status and response to treatment in early-stage
                                                                             22 breast cancer patients,” a fact ignored by a subsequent ALJ due to her deference to
                                                                             23 LCD L32288, as pointed out below.
                                                                             24         20.   Based on this evidence, the ALJ in ALJ I found that prior to the growth
                                                                             25 of genetic technology, the medical community was aware that there were three types
                                                                             26 of breast cancer, all of which were treated by chemotherapy. However, with the
                                                                             27 growth in genetic technology, tests were developed to be more precise in identifying
                                                                             28 the type or classification of the individual’s cancer, and accordingly, more precise in

                                                                                                                             8
5728090.1                                                                                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 9 of 13 Page ID #:9




                                                                              1 how to effectively treat an individual’s particular cancer. Prior to such
                                                                              2 developments, there was a 1 in 5 error rate in identifying the type of cancer a patient
                                                                              3 had. In 2012, both BluePrint and TargetPrint were used in conjunction to help a
                                                                              4 physician plan a patient’s course of treatment. Because there were many gray areas
                                                                              5 in standard pathology reports, these two tests furnished more precise information
                                                                              6 that supplemented the pathology reports so that the treating physician could better
                                                                              7 decide the course of treatment for each particular patient. By 2012, the use of these
                                                                              8 tests was the standard of care for oncologists. Through the use of three
                                                                              9 representative patient cases, Agendia’s medical expert described in detail the
                                                                             10 medical necessity of the testing for each patient. The ALJ then applied this
                                                                             11 reasoning to the evidence in the record for each of the remaining 83 patients.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                             12        21.    Based on these findings, the ALJ in the ALJ-I decision concluded that
                                                                             13 the “emerging genetic testing provided to the beneficiaries in these cases were
                                                                             14 medically reasonable and necessary.” The ALJ did not ignore the LCD or the
                                                                             15 MolDx determinations but concluded that the tests at issue were reasonable and
                                                                             16 necessary for treating the patients’ conditions despite such MAC “policies.”
                                                                             17        22.    On October 10, 2018, the QIC requested the Council to review the
                                                                             18 ALJ’s August 22, 2018 decision on the primary ground that the ALJ erred as a
                                                                             19 matter of law by “misapplying” LCD L3228 and the MolDx determination.
                                                                             20 Agendia duly opposed that request and the Council has yet to address the QIC’s
                                                                             21 request.
                                                                             22               THE OCTOBER 12, 2018 ALJ DECISION (“ALJ II”)
                                                                             23        23.    A second ALJ hearing involving claims for more than 200 Medicare
                                                                             24 beneficiaries was held before a different ALJ on July 25, 2018. On October 12,
                                                                             25 2018, this second ALJ issued a decision that was “partially favorable” to Agendia.
                                                                             26 During the telephone hearing in ALJ II, Agendia presented the very same type of
                                                                             27 evidence it had presented at the hearing in ALJ I. However, rather than ruling
                                                                             28 favorably for Agendia for all of the beneficiaries, this second ALJ ruled favorably

                                                                                                                            9
5728090.1                                                                                          COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                        Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 10 of 13 Page ID #:10




                                                                             1 for Agendia on only four patient cases – the four cases that Agendia’s medical
                                                                             2 expert used as representative cases for all of the beneficiaries in ALJ II.
                                                                             3        24.    In ALJ II, the ALJ gave “substantial deference” to LCD L32288 for all
                                                                             4 of the patients (more than 200) except for the four cases discussed as representative
                                                                             5 cases by Agendia’s expert (and seven other patients whose cases were not
                                                                             6 considered for procedural reasons). In doing so, the ALJ relied on testimony by a
                                                                             7 QIC physician representative who, in turn, relied on the LCD and MolDx policies.
                                                                             8 The second ALJ found “no compelling reason(s) not to defer to the LCD.” Yet, the
                                                                             9 ALJ chose not to defer to the LCD for the four representative patients discussed by
                                                                            10 Agendia’s expert at the hearing. For these four patients, the ALJ found the testing
                                                                            11 to be reasonable and necessary and thus covered and payable by Medicare.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12        25.    On November 6, 2018, Agendia electronically filed with the Council a
                                                                            13 request for expedited access to judicial review for the claims denied by the ALJ in
                                                                            14 ALJ II pursuant to 42 U.S.C. section 1395ff(b)(2)(C), because there are no material
                                                                            15 issues of fact in dispute and Agendia was requesting judicial review of the issue of
                                                                            16 whether Congress’ delegation of Medicare policy-making discretionary
                                                                            17 responsibility to the MACs with respect to LCD L32288 is constitutional and
                                                                            18 otherwise in accordance with the law. The Council lacks authority to decide this
                                                                            19 constitutional issue and the related legal issues of whether any deference is owing
                                                                            20 LDCs and whether LCDs are required to be enacted as regulations to be valid.
                                                                            21        26.    The Council failed to respond to Agendia’s request within the 60-day
                                                                            22 period allowed by the controlling statute, 42 U.S.C. section 1395ff(b)(2)(C). In the
                                                                            23 meantime, by letter dated December 6, 2018, the QIC asked the Council to review
                                                                            24 that part of the ALJ II that was favorable to Agendia. The Council has not
                                                                            25 addressed this request.
                                                                            26               THE OCTOBER 30, 2018 ALJ DECISION (“ALJ III”)
                                                                            27        27.    A third ALJ held a hearing on 181 patient claims on September 12,
                                                                            28 2018. The third ALJ issued a decision on October 30, 2018 that was completely

                                                                                                                           10
5728090.1                                                                                          COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                        Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 11 of 13 Page ID #:11




                                                                             1 unfavorable to Agendia. Once again, Agendia had presented the same type of
                                                                             2 evidence during the live hearing in this third ALJ case, ALJ III.
                                                                             3         28.    The third ALJ deferred fully to LCD L32288 and the MolDx process
                                                                             4 finding and concluding that the testing “did not comply with the LCD L32288.”
                                                                             5 This ALJ also found that the testing is more expensive than the “standardized
                                                                             6 methods,” the very same methods that the ALJ in ALJ I found to be reasonably and
                                                                             7 necessarily supplemented by TargetPrint and BluePrint. In her 132 page decision,
                                                                             8 the third ALJ repeated her analysis verbatim for nearly all of the 181 patients, thus
                                                                             9 treating all 131 patients the same.
                                                                            10         29.    On November 6, 2018, Agendia electronically filed a request for
                                                                            11 expedited access to judicial review of the decision in ALJ III on the same grounds it
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 requested such review for the decision in ALJ II.
                                                                            13         30.    The Council failed to respond to Agendia’s request within the 60-day
                                                                            14 period allowed by the controlling statute, 42 U.S.C. section 1395ff(b)(2)(C).
                                                                            15               THE DECISIONS IN ALJ II AND ALJ III ARE INVALID
                                                                            16         31.    The decisions in ALJ II and III are reviewable by this Court now
                                                                            17 because the Council did not respond timely to Agendia’s request for expedited
                                                                            18 access to judicial review. Such review is governed by the provisions of the APA,
                                                                            19 specifically 5 U.S.C. section 706. Under Section 706, a decision of an agency must
                                                                            20 be set aside if it is (a) arbitrary or capricious and not in accordance with the law, (b)
                                                                            21 contrary to constitutional right or power, (c) in excess of statutory jurisdiction and
                                                                            22 other legal limits, or (d) without the procedure required by law.
                                                                            23         32.    The decisions in ALJ II and ALJ III are contrary to the fundamental
                                                                            24 constitutional principle requiring Congress to make laws and policies. All
                                                                            25 legislative powers are vested in Congress under Article 1, section 1 of the
                                                                            26 Constitution. While the details of such policymaking may be delegated to Executive
                                                                            27 Branch agencies under the appropriate circumstances, especially with respect to
                                                                            28 highly regulated industries, Congress may not delegate discretionary regulatory

                                                                                                                            11
5728090.1                                                                                          COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
                                                                        Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 12 of 13 Page ID #:12




                                                                             1 policymaking to private contractors under any circumstances. And, even if
                                                                             2 Congress could constitutionally allow an agency to delegate such authority to a
                                                                             3 private contractor, there is no authority allowing Congress or the government
                                                                             4 agency to require judicial or quasi-judicial decision makers to give the policies
                                                                             5 developed by private contractors any deference of any degree. Thus, because
                                                                             6 Congress has authorized MACs to make Medicare coverage policies such as LCD
                                                                             7 L32288 and the MolDx process, and because the Secretary’s regulations require
                                                                             8 ALJs to give substantial deference to these policies, which has actually occurred in
                                                                             9 the decisions in ALJ II and ALJ III, these decisions must be set aside. Furthermore,
                                                                            10 the Secretary must be ordered to comply with the Constitutional provisions at issue.
                                                                            11        33.    The decisions in ALJ II and ALJ III are also contrary to the procedures
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 required by statute to be applicable to the promulgation of Medicare policies under
                                                                            13 the rulemaking provisions of the APA. Under established case law regarding the
                                                                            14 APA, as well as under the provisions of 42 U.S.C. section 1395hh, no Medicare
                                                                            15 policy or rule made be implemented unless it was enacted as a regulations which
                                                                            16 requires compliance with APA rulemaking requirements. LCD L32288 and the
                                                                            17 MolDx program were developed by a MAC, Palmetto GBA, without compliance
                                                                            18 with such rulemaking requirements and continue to be applied and enforced by
                                                                            19 MACs throughout the Country, including the MAC (Noridian) that disallowed
                                                                            20 payment for the claims at issue in the decisions in ALJ II and ALJ III.
                                                                            21        34.    Making the constitutional and other legal infirmities even more
                                                                            22 egregious under the circumstances of this case is the fact that Agendia has been
                                                                            23 required to follow the only process permitted by the Secretary’s regulations to
                                                                            24 challenge the application of LCD L32288 and the MolDx program, which process
                                                                            25 has been inexcusably and prejudicially delayed for years thus depriving Agendia
                                                                            26 and the Medicare beneficiaries they serve of the full and unencumbered benefits of
                                                                            27 the critically important testing at issue on a reasonably prompt basis. Moreover,
                                                                            28 while Congress has required the Secretary to evaluate and determine which LCDs

                                                                                                                          12
5728090.1                                                                                         COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
            Case 8:19-cv-00030-DOC-JDE Document 1 Filed 01/07/19 Page 13 of 13 Page ID #:13




              1 should be adopted nationally and "to what extent greater consistency can be
              2 achieved among" LCDs under 42 U.S.C. section 1395y(/)(5)(A), Agendia is
              3 informed and believes and therefore alleges that the Secretary has either not
              4 performed such an evaluation or determination, or if he has done so, has not done so
              5 fully and fairly. For example, for nearly seven years, one MAC's policies, that of
              6 Palmetto GBA, have dominated Medicare policymaking for the coverage of
              7 diagnostic molecular testing and have effectively become a de facto NCD (National
              8 Coverage Determination) without going through the process required for the
              9 Secretary to enact such national Medicare coverage determinations.
             10                                        PRAYER
             11         Wherefore, Agendia prays as follows:
             12         1.     For an order from this Court setting aside the decisions of the Secretary
             13 in All II and All III and requiring the Secretary to cover and pay for the claims at
             14 issue as well as all other similar past, present and future claims of Agendia;
             15         2.     For an order awarding Agendia its costs of suit including reasonable
             16 attorney's fees; and
             17         3.     For such other and further relief as this Court deems necessary and
             18 appropriate.
             19
             20 Dated: January 7, 2019                 HOOPER, LUNDY & BOOKMAN, P.C.
             21
             22
                                                       By:
             23
                                                                     PATRIC HOOPER
             24                                        Attorneys for Plaintiff Agendia, Inc.
             25
             26
             27
             28

                                                             13
5728090.1                           COMPLAINT FOR JUDICIAL REVIEW OF AGENCY DECISION
